

116 S4156 IS: Responding to Epidemic Losses and Investing in the Economic Future for Producers Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4156IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Inhofe (for himself, Ms. Ernst, Mr. Grassley, Mr. Tillis, and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo require the Secretary of Agriculture to provide relief from hardship due to the COVID–19 pandemic to agricultural producers, and for other purposes.1.Short titleThis Act may be cited as the Responding to Epidemic Losses and Investing in the Economic Future for Producers Act of 2020 or the RELIEF for Producers Act of 2020.2.Emergency assistance for livestock and poultry losses(a)DefinitionsIn this section:(1)Covered livestock or poultryThe term covered livestock or poultry means livestock or poultry that is—(A)used only for breeding purposes;(B)fattening; or(C)market-ready.(2)Covered producerThe term covered producer means a person or legal entity that assumes the production and market risks associated with the agricultural production of livestock and poultry (as those terms are defined in section 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182)).(3)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.(4)Intentional depopulationThe term intentional depopulation means—(A)the destruction of covered livestock or poultry; and(B)the transfer of covered livestock or poultry without compensation to a noncommercial interest.(5)Live poultry dealerThe term live poultry dealer has the meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)).(6)PackerThe term packer has the meaning given the term in section 201 of the Packers and Stockyards Act, 1921 (7 U.S.C. 191).(7)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Payments for covered producersThe Secretary shall make payments to covered producers to offset the actual loss of income related to the intentional depopulation of covered livestock and poultry due to insufficient regional access to meat or poultry processing related to the COVID–19 public health emergency, as determined by the Secretary.(c)Payment rate for covered producers(1)Payments for first 30-day periodFor a period of 30 days beginning, with respect to a covered producer, on the initial date of the intentional depopulation described in subsection (b) of the covered livestock or poultry of the covered producer, the Secretary shall reimburse the covered producer for 85 percent of the value of actual losses as determined under subsection (d).(2)Subsequent 30-day periodsFor each 30-day period subsequent to the 30-day period described in paragraph (1), the Secretary shall reduce the value of the actual losses determined under subsection (d) with respect to a covered producer by 10 percent. (3)Maximum aggregate paymentIn no case shall the amount of payments received by a producer under this section exceed 100 percent of the actual loss of that producer.(d)Valuation(1)In generalIn calculating the amount of actual losses for purposes of the payment rates under subsection (c), the Secretary shall use the average fair market value, as determined by the Secretary in collaboration with the Chief Economist of the Department of Agriculture and the Administrator of the Agricultural Marketing Service, for covered livestock or poultry, as applicable, during the period beginning March 1, 2020, and ending on the date of enactment of this section. (2)LimitationIn no case shall a payment made under subsection (b) exceed the average market value of covered livestock or poultry on the date of the depopulation described in that subsection.(e)Excluded animalsThe Secretary may not make payments under this section for actual losses associated with livestock owned by a packer or poultry owned by a live poultry dealer.(f)FundingThere are appropriated, out of any amounts in the Treasury not otherwise appropriated, such sums as are necessary to carry out this section. 3.Animal disease prevention and preparedness(a)PurposeThe purpose of this section is to offset the impact of the COVID–19 public health emergency (as defined in section 2(a)) by supporting prevention and preparedness activities conducted pursuant to section 10409A of the Animal Health Protection Act (7 U.S.C. 8308a).(b)AppropriationsOut of any amounts in the Treasury not otherwise appropriated, there is appropriated to carry out section 10409A of the Animal Health Protection Act (7 U.S.C. 8308a) $300,000,000, to remain available until expended.(c)EffectNothing in this section supersedes existing activities carried out under section 10409A of the Animal Health Protection Act (7 U.S.C. 8308a).4.Emergency authority for the Commodity Credit CorporationSection 5 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714c) is amended—(1)by redesignating subsection (h) as subsection (j); and (2)by inserting after subsection (g) the following:(h)Remove and dispose of, or aid in the removal or disposition of, surplus livestock and poultry due to significant supply chain interruption during an emergency period.(i)Aid agricultural processing plants to ensure supply chain continuity during an emergency period..